Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
PACKAGE STRUCTURE WITH SUPPORTING FRAME

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 11, 13-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakariya et al. [US PPGUB 20140159064] (hereinafter Sakariya).

Regarding claim 1, Sakariya teaches a package structure, comprising:
a carrier (100, Para 111);
at least one photonic device (400, Para 134) disposed on the carrier (Fig. 8A);
a supporting frame (110 or 110/132, Para 148) disposed on the carrier and surrounding the at least one photonic device (Fig. 8A); and
an encapsulant (150, Para 149) covering the supporting frame and surrounding the at least one photonic device (Fig. 8A), and a top side of the at least one photonic device being exposed from the encapsulant (Fig. 8A), wherein a top side of the supporting frame is below a top surface of the encapsulant (Fig. 8A).

Regarding claim 2, Sakariya teaches a package structure wherein a height of the supporting frame is greater than or equal to a half of a height of the encapsulant (Fig. 8A).

Regarding claim 3, Sakariya teaches a package structure wherein the supporting frame includes at least two portions that are separate from one another (Fig. 8A/C –separate due to opening where device 400 is formed), and the at least two portions are combined into an open ring structure (Fig. 8C).

Regarding claim 4, Sakariya teaches a package structure wherein the at least two portions are L-shaped, strip-shaped, or U-shaped (Fig. 8C –U-shaped).

Regarding claim 5, Sakariya teaches a package structure wherein the supporting frame is a closed ring structure (Fig. 8C).

Regarding claim 9, Sakariya teaches a package structure wherein the supporting frame is formed by electroforming and then stacking into a multi-layer metal structure (Para 124- where layer 132 is formed from material 130), and the supporting frame is tapered from bottom to top (Fig. 8A; it should be noted that a "product by process claim" is directed to the product per se, no matter how actually made).

Regarding claim 11, Sakariya teaches a package structure, comprising:
a carrier (100, Para 111);
at least one photonic device (middle 400, Para 134) disposed on the carrier (Fig. 8A);
a supporting frame (2 center 110, Para 148) disposed on the carrier and surrounding the at least one photonic device (Fig. 8A); and
wherein the supporting frame is tapered from bottom to top (Fig. 8C), and a tapered side of the supporting frame is facing away from the at least one photonic device (Fig. 8B);
wherein a distance is defined between an outer edge of the supporting frame and the edge of the carrier (Fig. 8A).

Regarding claim 13, Sakariya teaches a package structure further comprising an encapsulant disposed between the supporting frame and the at least one photonic device.

Regarding claim 14, Sakariya teaches a package structure comprising:
a carrier (100/102/106/140, Fig. 13F);
at least one photonic device (leftmost device 400, Para 134) disposed on the carrier (Fig. 13F);
a supporting frame (110/138, see annotated Fig. 13F) disposed on the carrier (Fig. 13F), the supporting frame surrounding the at least one photonic device (Fig. 13F), an accommodating space being formed between the supporting frame and the carrier (see annotated Fig. 13F; where space between is understood to mean a space as result of the support frame being on the carrier), and the at least one photonic device disposed in the accommodating space (Fig. 13F);
a first encapsulant (150, Fig. 13F) filled in the accommodating space (Fig. 13F); and
a second encapsulant (160, Fig. 13F) formed around an outer edge of the supporting frame (Fig. 13F);
wherein the supporting frame is a multi-layer stacked structure (Fig. 13; i.e. layers 110 and 138).

    PNG
    media_image1.png
    282
    776
    media_image1.png
    Greyscale

Annotated Fig. 13F

Regarding claim 15, Sakariya teaches a package structure wherein the carrier includes a substrate and a plurality of first metal pads (140, Para 126), the substrate includes a first surface and a second surface that are opposite to each other, the first metal pads are disposed on the first surface (Fig. 13F).

Regarding claim 18, Sakariya teaches a package structure wherein the supporting frame is formed by electroforming and then stacking a metal material into a multi-layer structure (Para 124- where layer 132 is formed from material 130), and the supporting frame is tapered from bottom to top (Fig. 13F; it should be noted that a "product by process claim" is directed to the product per se, no matter how actually made).



Claims 14-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews [US PPGUB 20140159064] (hereinafter Andrews).

Regarding claim 14, Andrews teaches a package structure comprising:
a carrier (110/112/126A/B/124A/B, Fig. 3D);
at least one photonic device (114, Para 64) disposed on the carrier (Fig. 3D);
a supporting frame (116/230, Fig. 3D) disposed on the carrier (Fig. 3D), the supporting frame surrounding the at least one photonic device (Fig. 3D), an accommodating space being formed between the supporting frame and the carrier (Fig. 3D; where space between is understood to mean a space as result of the support frame being on the carrier), and the at least one photonic device disposed in the accommodating space (Fig. 3D);
a first encapsulant (240, Para 65, Fig. 3D) filled in the accommodating space (Fig. 13F); and
a second encapsulant (250, Para 65, Fig. 3D) formed around an outer edge of the supporting frame (Fig. 3D);
wherein the supporting frame is a multi-layer stacked structure (Fig. 13; i.e. layers 116 and 230).

Regarding claim 15, Andrews teaches a package structure wherein the carrier includes a substrate and a plurality of first metal pads (118, Para 50), the substrate includes a first surface (surface on which material 118 is formed, Fig. 3D) and a second surface (surface on which material 126 is formed, Fig. 3D) that are opposite to each other, the first metal pads are disposed on the first surface (Fig. 3D).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews.

Regarding claim 19, Andrews teaches a package structure further comprising: a plurality of second pads (electrode 126A/B, Fig. 3D), the second pads being disposed on the second surface (Fig. 3D), wherein a thickness of each of the second metal pads is greater than that of each of the first pads (Fig. 3D; thickness along the horizontal plane of depicted Fig. 3D, wherein thickness is relative).
Andrews does not specifically disclose that the second pads are metallic layers.
However, referring to Para 50 of Andrews, Andrews teaches forming electrode 124 using metallic material. 
Thus, since the second pads are also electrodes for electrical connectivity, it would have been at least obvious to a person having ordinary skills in the art to have the second pads of Fig. 3D be metallic layers based on the rationale of using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).


Allowable Subject Matter
Claims 6-8, 10, 12, 16-17 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819